Case 1:20-cv-21707-JEM Document 108 Entered on FLSD Docket 07/08/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


  RAYMOND JAMES FINANCIAL, INC.

          Plaintiff,                                    CASE NO. 1:20-cv-21707
                                                        MARTINEZ-BECERRA

  v.

  FEDERAL INSURANCE COMPAY, et al.

        Defendants.
  _____________________________________/

                DEFENDANT GREAT AMERICAN INSURANCE COMPANY’S
               CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                            DISCLOSURE STATEMENT

          Pursuant to Federal Rule of Civil Procedure 7.1 and this Court’s Order (ECF Doc. No. 96)

  dated June 22, 2021, defendant Great American Insurance Company (“Great American”), files this

  Certificate of Interested Persons and Corporate Disclosure Statement, and provides the following

  information:

                          CERTIFICATE OF INTERESTED PERSONS

          Based on the proceedings had to date, and Certificates of Interested Persons filed by other

  parties to this action, Great American believes the following persons, associated persons, firms,

  partnerships or corporations have a financial interest in the outcome of this case:

       1. Raymond James Financial, Inc. (“Raymond James”): Plaintiff

       2. Raymond James & Associates, Inc.: Subsidiary of Raymond James

       3. Raymond James Financial Services, Inc.: Subsidiary of Raymond James

       4. Raymond James Bank NA: Subsidiary or affiliate of Raymond James

       5. RJF: Subsidiary or affiliate of Raymond James
Case 1:20-cv-21707-JEM Document 108 Entered on FLSD Docket 07/08/2021 Page 2 of 4

                                                                  CASE NO. 1:20-cv-21707

     6. RJ Bank: Subsidiary or affiliate of Raymond James

     7. RJ Trust: Subsidiary or affiliate of Raymond James

     8. Raymond James Ltd: Subsidiary or affiliate of Raymond James

     9. Morgan Keegan & Company, LLC: Subsidiary or affiliate of Raymond James

     10. Jason S. Mazer: Counsel for Raymond James

     11. Joshua Alhalel: Counsel for Raymond James

     12. Cimo Mazer Mark PLLC: Law Firm for Raymond James

     13. Federal Insurance Company (“Federal”): Defendant

     14. Chubb INA Holdings Inc (“Chubb INA”): 100% owner of Federal

     15. Chubb Group Holdings Inc.: 80% owner of Chubb INA

     16. Chubb Limited: 20% owner of Chubb INA

     17. Chubb Group Holdings Inc.: wholly owned subsidiary of Chubb Limited

     18. Scott L. Schmookler: Counsel for Federal

     19. Sarah Riedl Clark: Counsel for Federal

     20. Kristina Marsh: Counsel for Federal

     21. Gordon & Rees Scully Mansukhani, LLC: Law Firm for Federal

     22. Beazley Insurance Company, Inc. (“Beazley”): Defendant

     23. Beazley, PLC: 100% owner of Beazley

     24. Michael Keeley: Counsel for Beazley

     25. John R. Riddle: Counsel for Beazley

     26. Clark Hill PLC: Law Firm for Beazley

     27. James Miller Kaplan: Counsel for Beazley

     28. Kaplan Zeena LLP: Law Firm for Beazley




                                                  2
Case 1:20-cv-21707-JEM Document 108 Entered on FLSD Docket 07/08/2021 Page 3 of 4

                                                                      CASE NO. 1:20-cv-21707

     29. Travelers Casualty and Surety Company of America (“Travelers”): Defendant

     30. Travelers Casualty and Surety Company (“Travelers Casualty”): 100% owner of

         Travelers

     31. Travelers Insurance Group Holdings Inc. (“Travelers Insurance”): 100% owner of

         Travelers Casualty

     32. Travelers Property Casualty Corp. (“Travelers Property”): 100% owner of Travelers

         Insurance

     33. The Travelers Companies, Inc.: 100% owner of Travelers Property

     34. St. Paul Mercury Insurance Company (“St. Paul”): Defendant

     35. E.A. “Seth” Mills, Jr.: Counsel for Travelers and St. Paul

     36. Ryan J. Weeks: Counsel for Travelers and St. Paul

     37. Mills Paskert Divers: Law Firm for Travelers and St. Paul

     38. Great American: Defendant

     39. American Financial Group, Inc.: 100% owner of Great American

     40. Stephen Dratch: Counsel for Great American

     41. Daniel Lebersfeld, Counsel for Great American

     42. The Dratch Law Firm, P.C.: Law Firm for Great American

     43. Dustin Blumenthal: Counsel for Great American

     44. Goldberg Segalla, LLP: Law Firm for Great American

            GREAT AMERICAN’S CORPORATE DISCLOSURE STATEMENT

         Defendant Great American is wholly owned by American Financial Group, Inc. (“AFG”).

  AFG is a publicly held corporation traded on the New York Stock Exchange.

  Dated: July 8, 2021
         West Palm Beach, Florida



                                                 3
Case 1:20-cv-21707-JEM Document 108 Entered on FLSD Docket 07/08/2021 Page 4 of 4

                                                                        CASE NO. 1:20-cv-21707



                                              Respectfully submitted,

                                              /s/ Dustin C. Blumenthal
                                              Dustin C. Blumenthal, Esq.
                                              Florida Bar No. 083799
                                              Goldberg Segalla LLP
                                              222 Lakeview Avenue, Suite 800
                                              West Palm Beach, FL 33401
                                              Tel: (561) 618-4485
                                              Fax: (561) 618-4549
                                              dblumenthal@goldbergsegalla.com
                                              tploskunak@goldbergsegalla.com

                                              Stephen N. Dratch, Esq.
                                              Admitted Pro Hac Vice
                                              Franzblau Dratch, P.C.
                                              354 Eisenhower Parkway
                                              Livingston, NJ 07039
                                              Tel: (973) 992-3700
                                              sdratch@njcounsel.com
                                              Counsel for Great American Insurance Company


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 8, 2021, I electronically filed the attached with the

  Clerk of Court using CM/ECF which will serve a copy on all counsel or parties of record.

                                              /s/ Dustin C. Blumenthal
                                              Dustin C. Blumenthal, Esq.




                                                 4
